Exhibit 10.1 EXECUTION VERSION

 

First AMENDMENT TO CREDIT AGREEMENT

THIS First AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 19, 2019, by and among CrossAmerica Partners LP, a Delaware limited
partnership (the “Partnership”) and Lehigh Gas Wholesale Services, Inc., a
Delaware corporation (“Services”, and, together with the Partnership, the
“Borrowers”), the Guarantors party hereto, Citizens Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and each of
the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Administrative Agent, the Lenders
from time to time party thereto and the other parties thereto are parties to
that certain Credit Agreement, dated as of April 1, 2019 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders party hereto amend certain provisions of the Credit Agreement, and,
subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders party hereto are willing to do so, on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and other valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, the parties agree as
follows:

 

SECTION 1.   Amendments to Credit Agreement.  Upon satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:

1.1.   Amendments to Definitions.  Section 1.1 of the Credit Agreement is hereby
amended as follows:

 

(a)   The definition of “Change of Control” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the term “ACT” in each of the
two places in which it appears in that definition with the term “DMP”.

(b)   The following definition is hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

 

“DMP” means Dunne Manning Partners LLC, a Delaware limited liability company,
together with its Affiliates.

1.2.   Amendment to Section 7.05.  

Section 7.05 of the Credit Agreement is hereby amended to delete the phrase “or
enter into any agreement to make any Disposition” where those words appear in
the lead-in to such Section.

1.3.   Amendment to Section 7.14.  Section 7.14 of the Credit Agreement is
hereby restated in its entirety as follows:

 

--------------------------------------------------------------------------------

 

“7.14Amendments of Organization Documents and the Master Lease. Amend, modify or
supplement any of its Organization Documents or the Master Lease, except for
such amendments, modifications or supplements that could not reasonably be
expected (a) to be materially adverse to the rights of the Administrative Agent
or the Lenders or, (b) in the case of the Master Lease, to materially decrease
the economic benefit or other rights that any Loan Party would have otherwise
received pursuant to such agreement or in any manner that would affect the
subordination or third party beneficiary provisions thereof.”

SECTION 2.   Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions (the date on which all such conditions
are satisfied and/or waived, the “Amendment Effective Date”):

2.1.   the Administrative Agent (or its counsel) shall have received a duly
executed and delivered counterpart of this Amendment signed by each  Borrower
and each other Loan Party party hereto;

2.2.   this Amendment shall have been executed and delivered by the
Administrative Agent and Lenders constituting the Required Lenders;

2.3.   the Borrowers shall have delivered to the Administrative Agent (i) a
true, complete and correct executed copy of an agreement effecting the purchase
by DMP (as defined in Section 1.1(b) above), directly or indirectly, of all of
the issued and outstanding Equity Interests in the General Partner (such
transaction, the “Change of Control Transaction”), and (ii) evidence reasonably
satisfactory to the Administrative Agent that the Change of Control Transaction
will, concurrently with the effectiveness hereof, be consummated pursuant to the
terms of such agreement;

 

2.4.   the representations and warranties in Section 3 hereof and in the Loan
Documents shall be true and correct in all material respects (except that any
such representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification) in all respects, and except to the extent that
such representations or warranties expressly relate to an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date);

2.5.   at the time of and immediately after giving effect to the effectiveness
of this Amendment, no Default or Event of Default shall have occurred or be
continuing;

2.6.   if either Borrower is a “legal entity customer”, as defined in the
Beneficial Ownership Regulation, the Borrower shall have furnished a Beneficial
Ownership Certification in form and substance reasonably satisfactory to the
Amendment Arranger (as defined below);

2.7.   the Borrowers shall have paid to Citizens, as lead arranger of the
amendments contemplated hereby (the “Amendment Arranger”), and each of the
Lenders executing this Amendment on or prior to the Amendment Effective Date,
such arrangement and consent fees as Citizens and such Lenders shall have agreed
with the Borrowers; and

2.8.   the Borrowers shall have paid all reasonable and documented out-of-pocket
legal fees and expenses of the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment, and for which it has
received invoices at least one (1) Business Day prior to the date Amendment
Effective Date.

2

--------------------------------------------------------------------------------

 

SECTION 3.   Representations and Warranties.  To induce the Administrative Agent
and the Lenders party hereto to enter into this Amendment, the Borrowers and
each other Loan Party party hereto hereby represent and warrant to the
Administrative Agent and each Lender as follows:

3.1.   Such Loan Party has the power and authority, and the legal right, to
make, deliver and perform this Amendment and all documents and instruments
delivered in connection herewith.  Such Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Amendment and all documents and instruments delivered in connection
herewith, and this Amendment has been duly executed and delivered on behalf of
such Loan Party.

 

3.2.   This Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at Law).

 

3.3.   No consent or authorization of, or filing with, notice to or other act by
or in respect of any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any documents and instruments delivered in connection
herewith, except (i) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect and (ii) those consents,
authorizations, filings and notices, the failure of which to obtain or make
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.4.   On the Amendment Effective Date, both at the time of and immediately
after giving effect to this Amendment, each of the representations and
warranties of the Loan Parties set forth in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except that any
such representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification) in all respects, and except to the extent that
such representations or warranties expressly relate to an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date).

 

SECTION 4.   Reference to and Effect upon the Credit Agreement.

4.1.   Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, all rights of the Administrative Agent, the Lenders and the
other Secured Parties and all of the Obligations shall remain in full force and
effect.  The Borrowers and the other Loan Parties party hereto hereby confirm
that the Credit Agreement and the other Loan Documents are in full force and
effect.

 

4.2.   The execution, delivery and effectiveness of this Amendment shall not
directly or indirectly constitute (i) a novation of any of the Obligations under
the Credit Agreement or the other Loan Documents or (ii) constitute a course of
dealing or, except as expressly amended hereby, other basis for altering any
Obligations or any other contract or instrument (including, without limitation,
the Credit Agreement and the other Loan Documents).

 

4.3.   From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any other Loan
Document, shall mean the Credit Agreement as amended hereby, and (ii) the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.

3

--------------------------------------------------------------------------------

 

 

SECTION 5.   Incorporation by Reference.  The terms and provisions of Sections
10.10 (Counterparts; Integration; Signature), 10.12 (Severability) and 10.14
(Governing Law; Jurisdiction; Etc.) of the Credit Agreement are hereby
incorporated herein by reference, and shall apply to this Amendment mutatis
mutandis as if fully set forth herein.  

 

SECTION 6.   Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 7.   Reaffirmation.  Each of the Loan Parties as borrower, debtor,
grantor, pledgor, guarantor, assignor, or in other similar capacity in which
such Loan Party grants liens or security interests in its property or otherwise
acts as accommodation party or guarantor, as the case may be, hereby (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect to this Amendment) and (ii) to the extent such Loan Party
granted, to the Administrative Agent, for the benefit of the Secured Parties,
liens on or a security interest in any of its property pursuant to any Loan
Document as security for or otherwise guaranteed the Obligations under or with
respect to the Loan Documents, ratifies and reaffirms its grant of security
interests and liens and guarantee under the Loan Documents, as applicable, and
confirms and agrees that such security interests, liens and guarantee hereafter
secure all of the Obligations as amended hereby, to the extent set forth in the
applicable Loan Documents.  Each of the Loan Parties hereby consents to this
Amendment and acknowledges that, except as amended by this Amendment, each of
the Loan Documents remains in full force and effect and is hereby ratified and
reaffirmed.  Except as specifically amended hereby, the execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or Lenders, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

PARTNERSHIP:

 

CROSSAMERICA PARTNERS LP
By:    CrossAmerica GP LLC, its general partner

 


By: ___/s/ Evan Smith_______________________

Name:  Evan Smith

Title:    Vice President of Finance and Chief

Financial Officer

 

SERVICES:

 

LEHIGH GAS WHOLESALE SERVICES, INC.



By: ___/s/ Evan Smith_______________________

Name:  Evan Smith

Title:    Vice President of Finance and Chief

Financial Officer

 

GUARANTORS:

 

LGP OPERATIONS LLC,

LEHIGH GAS WHOLESALE LLC,
EXPRESS LANE, INC.,
LGP REALTY HOLDINGS GP LLC,

MINNESOTA NICE HOLDINGS INC.,
ERICKSON OIL PRODUCTS, INC.,

FREEDOM VALU CENTERS, INC.,

PETROLEUM MARKETERS, INCORPORATED,

PM PROPERTIES, INC.,

CAP OPERATIONS, INC.,

NTI DROP DOWN ONE, LLC,

NTI DROP DOWN TWO, LLC,
M & J OPERATIONS, LLC,

CAP WEST VIRGINIA HOLDINGS, LLC


 

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President of Finance and Chief

Financial Officer

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

LGP REALTY HOLDINGS LP
By:    LGP Realty Holdings GP LLC,
its general partner

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President of Finance and Chief Financial Officer

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

Administrative AGENT:

 

CITIZENS BANK, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
and as a Lender

 

 

By: ___________________________________

Name:

Title:

 

 

 




 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT AMONG CROSSAMERICA
PARTNERS LP, LEHIGH GAS WHOLESALE SERVICES, INC., EACH OTHER LOAN PARTY PARTY
HERETO, EACH LENDER PARTY HERETO, AND CITIZENS BANK, N.A., AS ADMINISTRATIVE
AGENT

 

Name of Institution: ________________________,
as a Lender

 

By: ___________________________________

Name:

Title:

 

[If second signature block is necessary]

 

By: ___________________________________

Name:

Title:

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]